EXHIBIT 10.1

 

 

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

This Eleventh Amendment to Credit Agreement (this “Amendment”) is entered into
as of April 28, 2017, by and among NeoPhotonics Corporation, a Delaware
corporation (“Borrower”), Lenders (as defined below) and Comerica Bank, as
administrative agent for Lenders (in such capacity, “Agent”).

RECITALS

A.Borrower previously entered into that certain Revolving Credit and Term Loan
Agreement dated as of March 21, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), with the certain
financial institutions from time to time parties thereto (collectively,
“Lenders”), and Agent.

B.Borrower, Agent and Lenders desire to amend the Credit Agreement on the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, Borrower, Agent and Lenders hereby agree as follows:

1. The definition of “Revolving Credit Maturity Date” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“‘Revolving Credit Maturity Date’ shall mean the earlier of (i) July 31, 2017
and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.”

 

2. Section 7.2(d) of the Credit Agreement is amended and restated in its
entirety as follows:

“(d)As soon as available but in any event within sixty (60) days after the end
of each Fiscal Year, projections for the Borrower for the next succeeding Fiscal
Year, on a quarterly basis,  including a balance sheet, as at the end of each
relevant period and for the period commencing at the beginning of the Fiscal
Year and ending on the last day of such relevant period, which shall, in each
case (including any revisions to such projections), be in (i) form and substance
satisfactory to Agent and (ii) certified by a Responsible Officer of the
Borrower as being based on reasonable estimates and assumptions taking into
account all facts and information known (or reasonably available to the
Borrower) by a Responsible Officer of the Borrower;”

3. Section 7.2(e) of the Credit Agreement remains unchanged and is restated here
for convenience only:

“(e)As soon as available but in any event within thirty (30) days after and as
of the last day of each calendar month, including the last month of each Fiscal
Year, or more frequently as requested by the Agent, the aging of accounts
receivable and accounts

BN 28585254v4

 

--------------------------------------------------------------------------------

 

 

 

payable, an inventory report and a Borrowing Base Certificate of the Borrowing
Base Obligors;”

4. Section 7.9(a) of the Credit Agreement is amended and restated in its
entirety as follows:

“(a)Maintain EBITDA (for the two (2) consecutive fiscal quarters then ending) as
of the last day of each fiscal quarter of not less than fifty percent (50%) of
the Projected EBITDA.  “Projected EBITDA” shall mean EBITDA for the two (2)
consecutive fiscal quarters ending on the applicable date of determination,
determined on a pro forma basis pursuant to (i) for the Fiscal Year ending
December 31, 2015, a forecast previously delivered to the Agent by the Borrower
and approved by the Borrower’s Board of Directors and (ii) for each Fiscal Year
thereafter, a forecast delivered by the Borrower to the Agent by January 31 of
the applicable Fiscal Year and approved by the Borrower’s Board of Directors,
which amount under this clause (ii) shall be reasonably acceptable to the Agent
and the Majority Lenders; provided that, if the Projected EBITDA as of any
applicable date of determination under this clause (ii) is not acceptable to the
Agent and the Majority Lenders after consultation with the Borrower (such
acceptance not to be unreasonably withheld or delayed), then the Agent shall
determine in its reasonable discretion the minimum EBITDA requirement for this
Section 7.9(a), taking into account the forecast delivered to the Agent by the
Borrower and after consultation with the Borrower.”

5. Clause (iv) of Section 8.5(c) of the Credit Agreement is amended and restated
in its entirety as follows:

“(iv) make other purchases of Equity Interests in an aggregate amount not
greater than $250,000 per Fiscal Year, provided that no Default or Event of
Default has occurred and is continuing (both before and after giving effect
thereto), at the time of the repurchase;”

6. Clause (iii) of Section 8.6 of the Credit Agreement is amended and restated
in its entirety as follows:

“(iii) For Fiscal Year 2015, $25,000,000, and for Fiscal Years 2016, 2017 and
2018, $62,000,000.

 

7. This Amendment shall become effective (according to the terms hereof) on the
date (the “Eleventh Amendment Effective Date”) that the following conditions
have been deemed fully satisfied by Agent:

(a)



Agent shall have received counterpart signature pages to this Amendment, duly
executed and delivered by each of Agent, Borrower and Lenders;

(b)



Borrower shall have paid to Agent all reasonable costs and expenses, if any,
that are due and owing to Agent and Lenders as of the date hereof;

(c)Agent and Lenders shall have received such other documents and completion of
matters as Agent or Lenders may deem necessary or appropriate.



2

BN 28585254v4

 

--------------------------------------------------------------------------------

 

 

 

8. Borrower hereby represents and warrants that, after giving effect to this
Amendment, (a) the execution and delivery of this Amendment are within
Borrower’s corporate powers, have been duly authorized, are not in contravention
of any law applicable to Borrower or the terms of its organizational documents,
and except to the extent previously obtained do not require the consent or
approval of any governmental body, agency or authority, and this Amendment and
the Credit Agreement (as amended hereby)  shall constitute the valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (b) the representations and warranties set
forth in Article 6 of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of the Eleventh
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing.

9. Except as specifically set forth herein, this Amendment (i) shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants), any of the Notes issued thereunder or any
of the other Loan Documents; and (ii) shall not constitute a waiver or release
by Agent or Lenders of any right, remedy, Default or Event of Default under or a
consent to any transaction not meeting the terms and conditions of the Credit
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents. Furthermore, this Amendment shall not affect in any manner whatsoever
any rights or remedies of Lenders with respect to any non-compliance by Borrower
with the Credit Agreement or any other Loan Document, whether in the nature of a
Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction.

10. Borrower and each other Credit Party hereby acknowledge and agree that this
Amendment and the amendment set forth herein do not constitute any course of
dealing or other basis for altering (i) any obligation of Borrower, any other
Credit Party or any other party or (ii) any rights, privilege or remedy of
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument.

11. Capitalized terms used in this Amendment but not expressly defined herein
shall have the respective meanings ascribed to them in the Credit Agreement.

12. This Amendment may be executed in two or more counterparts in accordance
with Section 13.9 of the Credit Agreement.

13. This Amendment shall be construed in accordance with and governed by the
laws of the State of California, without regard to principles of conflict of
laws that would result in the application of the laws of a different
jurisdiction.

 

 

Signature pages follow.



3

BN 28585254v4

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

IN WITNESS WHEREOF, Borrower, Lenders and Agent have each caused this Amendment
to be executed by their respective duly authorized officers or agents, as
applicable, as of the date first set forth above.

 

COMERICA BANK, as Agent and sole Lender

 

By:  ________________________________

Name: ________________________________

Title:  ________________________________

 

 

Signatures continue on following page.

 





Eleventh Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

neophotonics corporation 

 

 

By:  ________________________________

Name: ________________________________

Title:  ________________________________

 

 

 

 

 

 

 

Eleventh Amendment to Credit Agreement

--------------------------------------------------------------------------------